DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/21/2021.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claims 1 and 23, the prior art of record does not anticipate nor render obvious an atomizer for a vapor provision system comprising: a vapor generating element disposed in a vaporization chamber; at least one plenum chamber separated from the vaporization chamber; and an air flow path through the atomizer comprising: a vapor collecting portion through the vaporization chamber being smaller than a volume of the vaporization chamber, along which air travels to collect vapor provided by the vapor generating element; and at least one transport portion through a plenum chamber, the at least one transport portion delivering air to or collecting air from the vapor collecting collection portion, wherein:
Claim 1 recites, the vapor generating element is planar and comprises a longitudinally extending porous sheet having a first surface and an opposite second surface; and the vapor collecting portion is arranged such that air travels transversely through the vapor generating element from the first surface to the second surface.
Claim 23 recites, the at least one plenum chamber is transversely spaced from the vapor generating element with respect to a longitudinal extent to the vapor generating element; and the at least one transport portion  arranged such that air travels longitudinally through a plenum chamber. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831